FILED
                            NOT FOR PUBLICATION                                DEC 16 2014

                                                                            MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RICHARD M. ALVA,                                 No. 12-56855

              Petitioner - Appellant,            D.C. No. 2:11-CV-03408-MMM-
                                                 JPR
  v.

TIMOTHY E. BUSBY, Warden,                        MEMORANDUM*

              Respondent - Appellee.


                   Appeal from the United States District Court
                      for the Central District of California
                  Margaret M. Morrow, District Judge, Presiding

                            Submitted October 6, 2014**
                             San Francisco, California

Before: THOMAS, Chief Judge, and D.W. NELSON and LEAVY, Circuit Judges.

       Petitioner-Appellant Richard M. Alva appeals the district court’s judgment

dismissing his 28 U.S.C. § 2254 habeas corpus petition as time-barred. Alva

argues his petition was timely because he is entitled to equitable tolling for the time


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
he was on administrative segregation, or “C-Status.” We have jurisdiction under

28 U.S.C. § 2253, and we affirm.

       The district court did not err in dismissing Alva’s petition as time-barred.

AEDPA sets a one-year statute of limitations for filing a federal habeas petition

seeking relief from a state court judgment. 28 U.S.C. § 2244(d)(1). For Alva, the

statute of limitations was triggered on March 11, 2009. The one-year statute of

limitations is subject to equitable tolling, Holland v. Florida, 560 U.S. 631, 649

(2010), and statutory tolling while state court habeas petitions are “pending” in

state court, 28 U.S.C. § 2244(d)(2). Assuming that Alva is entitled to statutory

tolling for the entire period his state court petitions were pending, his federal

petition was still filed four days late.

       Alva argues these four days should be equitably tolled because he was

suffering from a mental impairment and did not have access to the law library for

the 90 days he was on C-Status.

       Alva submitted a declaration stating his petition was delayed because he

suffered from distress and hypoglycemia which caused confusion and difficulty

thinking. To qualify for equitable tolling based on a mental impairment, Alva must

show that the impairment was so severe that (1) he was unable personally to

understand the need to file timely; and (2) under the totality of the circumstances it


                                           2
was impossible for him to meet the filing deadline, despite his diligence. Bills v.

Clark, 628 F.3d 1092, 1099–1100 (9th Cir. 2010). Alva does not meet the Bills

standard because he only claims his confusion made it difficult for him to find

assistance from another inmate with filing the petition, he does not claim that he

did not understand the need to file timely, or that his mental condition made it

impossible for him to prepare the petition personally. See Chaffer v. Prosper, 592

F.3d 1046, 1049 (9th Cir. 2010) (no tolling for delay caused by unavailable inmate

helpers).

      Alva also argues that he is entitled to equitable tolling because he lacked

access to the law library while he was on C-Status. C-status prisoners are allowed

out of their cells for an hour-and-a-half per day during which the prisoner can

choose between showering, going to the yard, or going to the law library.

“Ordinary prison limitations on [Alva’s] access to the law library,” such as those

imposed during administrative segregation, typically do not constitute an

extraordinary circumstance. Ramirez v. Yates, 571 F.3d 993, 998 (9th Cir. 2009).

      Alva does not explain how limited access to the library affected his ability to

prepare the petition timely, and he was in fact able to file his petition while he was

still on C-Status. Although Alva claims the limited library and yard access

impeded his efforts to find assistance from another inmate, he does not claim that


                                          3
he personally was unable to prepare the petition in a timely manner for any reason

aside from his lack of understanding of the law. See Rasberry v. Garcia, 448 F.3d

1150, 1154 (9th Cir. 2006) (“[A] pro se petitioner’s lack of legal sophistication is

not, by itself, an extraordinary circumstance warranting equitable tolling.”). Under

these circumstances, equitable tolling is not warranted.

      The district court did not err in dismissing Alva’s petition as time-barred.

      AFFIRMED.




                                          4